United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2154
                       ___________________________

                           United States of America,

                      lllllllllllllllllllll Plaintiff - Appellee,

                                          v.

                                   Dino Lomeli,

                    lllllllllllllllllllll Defendant - Appellant.
                                     ____________

                    Appeal from United States District Court
                for the Northern District of Iowa - Cedar Rapids
                                 ____________

                           Submitted: April 15, 2016
                             Filed: July 13, 2016
                               [Unpublished]
                               ____________

Before COLLOTON and SHEPHERD, Circuit Judges, and MOODY,1 District
Judge.
                         ____________

PER CURIAM.




     1
       The Honorable James M. Moody, Jr, United States District Court for the
Eastern District of Arkansas, sitting by designation.
        Dino Lomeli appeals after the district court2 denied him a sentence reduction
under 18 U.S.C. § 3582(c)(2). In declining to reduce Mr. Lomeli’s sentence, the
district court found that a reduction was not warranted in light of his criminal history,
which included murder, his leadership in an international marijuana smuggling
organization, his post-sentencing conduct and the risk to public safety posed by a
reduction in his term of imprisonment. We conclude that there is no basis for
reversal, as the district court's finding that a reduction was not warranted was not an
abuse of discretion. See Dillon v. United States, 560 U.S. 817, 827 (2010) (§ 3582(c)
authorizes district court to reduce sentence by applying amended Guidelines range
as if it were in effect at time of original sentencing, and leaving all other Guidelines
determinations intact as previously determined); United States v. Long, 757 F.3d 762,
763 (8th Cir.2014) (de novo review of whether § 3582(c)(2) authorizes modification,
and abuse-of-discretion review of decision whether to grant authorized § 3582(c)(2)
modification); United States v. Curry, 584 F.3d 1102, 1103-05 (8th Cir.2009) (district
court did not abuse its discretion in declining to reduce defendant's sentence under
§ 3582(c)(2) due to defendant's criminal history). The judgment of the district court
is affirmed. We deny Lomeli’s pro se motions for leave to object.

                        ______________________________




      2
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                          -2-